Per Curiam.
Guynn was found guilty of vagrancy in police court and also on appeal to the county court. He was sentenced to jail and brings tbe case here for review. Following defendant’s brief on application for supersedeas, counsel for tbe city filed a written consent that tbe judgment be reversed and tbe cause remanded for a new trial. It amounts to a confession of error, but Guynn objects to any reversal except with instructions to dismiss tbe action on tbe ground that tbe evidence discloses that be is not guilty of tbe offense charged. Our examination of the record convinces us that this proposition presents an open question. Tbe judgment therefore will be reversed and tbe cause remanded for a new trial.